Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 04, 2021

The Court of Appeals hereby passes the following order:

A21A0170. DANIEL JORDAN v. THE STATE.

       Daniel Jordan was convicted of one count of rape, two counts of aggravated
child molestation, and two counts of child molestation. The trial court sentenced him
to thirty years’ imprisonment and life on probation for rape; concurrent sentences of
thirty years’ imprisonment and life on probation for each count of aggravated child
molestation; and consecutive terms of ten years’ imprisonment for each count of child
molestation. This Court affirmed Jordan’s convictions in 2012. See Jordan v. State, 317
Ga. App. 160 (730 SE2d 723) (2012). Subsequently, Jordan filed motions challenging his
sentence as void. The trial court dismissed the motions. On appeal, we concluded that
Jordan’s sentences for child molestation were void under former OCGA § 17-10-6.2 (b) because
the trial court sentenced him to ten years’ imprisonment rather than split sentences with
at least one year of probation. See Case No. A18A1830 (November 27, 2018).
Accordingly, we vacated Jordan’s sentences on the child-molestation counts and
remanded the case for resentencing consistent with the mandates of that statutory
section.
       The trial court entered an amended sentence in January 2019, followed by a
second amended sentence in February 2019. Jordan’s second amended sentence is
identical to his original sentence except as to the child-molestation counts. On those
counts, the trial court sentenced Jordan to ten years with nine years to serve followed
by one year probation.
       More than a year later, in March 2020, Jordan filed a pro se “Motion to
Challenge Void Sentence/Motion to Modify/Reduce Sentence,” arguing that his
second amended sentence is void because the trial court did not properly implement
this Court’s direction on remand and because he was not present in court for the
resentencing. The trial court denied the motion, and Jordan filed this appeal. We,
however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may only modify a void
sentence. Id. And a direct appeal may lie from an order denying or dismissing a
motion to vacate a void sentence, but only if the defendant raises a colorable claim
that the sentence is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686
SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A
sentence is void only if it imposes punishment that the law does not allow. Crumbley
v. State, 261 Ga. 610, 611 (1) (409 SE2d 517) (1991). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomasv. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). "Rulings on pleadings asserting erroneous procedure
or unfair treatment are not subject to direct appeal because they are not rulings on
whether the sentence is void. Rather, a petition for writ of habeas corpus is the means
for seeking sentence review for such allegations." Jones v. State, 278 Ga. 669, 671
(604 S.E.2d 483) (2004).
      Here, Jordan does not contend that his sentence is longer than the law allows.
Instead, he contends that it is void because the trial court did not follow this Court’s
direction and because he was not present at the resentencing hearing. These are not
valid void-sentence claims, and Jordan is not entitled to appeal the trial court’s order
denying his motion. See Jones, 278 Ga. at 671. Accordingly, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/04/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.